Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-21-00162-CV

                                      Jordan GUNTER,
                                          Appellant

                                               v.

                             CARROLL & HINOJOSA PLLC,
                                     Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-07466
                      Honorable Cynthia Marie Chapa, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. It is ORDERED that no costs shall be assessed against appellant in
relation to this appeal because he qualifies as indigent under Texas Rule of Appellate Procedure
20.

       SIGNED August 18, 2021.


                                                _________________________________
                                                Rebeca C. Martinez, Chief Justice